Case 1:15-cr-00379-PKC Document 237-2 Filed 01/27/21 Page 1of2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x
UNITED STATES OF AMERICA 15 Cr. 379 (PKC)
- Vv. -
AFFIDAVIT OF GEOVANNY
FUENTES RAMIREZ
GEOVANNY FUENTES RAMIREZ,
Defendant.
Se I cme cee a pe a te Se at eS ee Be x

STATE OF NEW YORK __)

> SS.
COUNTY OF NEW YORK)

GEOVANNY FUENTES RAMIREZ, being duly sworn, deposes and says:

L I am the defendant in the within action. I submit this affidavit to discuss
encounters I had with Devis Leonel Rivera Maradiaga (“Leonel Rivera”) at the Metropolitan
Correctional Center (“MCC”) in New York since I was incarcerated.

2. After being arrested and charged in Miami on March 1, 2020, I was
transferred to the MCC on or about April 23, 2020.
3. Since being incarcerated at the MCC, Leonel Rivera has made at least

three (3) visits to the cell where I am assigned.
4, Each time Leonel Rivera visited my cell, he approached me and engaged
me in conversation about my case.

5. I never approached Leonel Rivera and never started any conversations

with him.
Case 1:15-cr-00379-PKC Document 237-2 Filed 01/27/21 Page 2 of 2

6. This Affidavit was translated to me by a Spanish-English translator and I

confirm the accuracy of the statements herein.

GEOVANNY PURISTES RAMIREZ

Subscribed and sworn to before
me this 2h gay of January, 2021

as
otary
Virginia G. Alvarez, Esq
02AL6151042
Qualified Nassau County
